EUGENE I. LEHRMANN, Director, Board of Vocational,Technical  Adult Education
You have requested my opinion whether the county board chairman is the proper officer to act for the county on the special group of municipal officials who are charged by sec. 38.155 (5) (c), Stats., with the appointment of members of the district board even though the county may have a county administrator or county executive.
Section 59.032 (2) (c) and sec. 59.033 (2) (c), Stats., set forth the powers of a county executive or county administrator *Page 258 
in counties of less than 500,000 and are identical in content.
Section 59.032 (2) (c), Stats:
"(c) Appoint the members of all boards and commissions where the law provides that such appointment shall be made by the county board or the chairman of the county board. All appointments to boards and commissions by the county executive shall be subject to the confirmation of the county board."
Section 50.033 (2) (c), Stats.:
"(c) Appoint the members of all boards and commissions where the statutes provide that such appointment shall be made by the county board or the chairman of the county board. All appointments to boards and commissions by the county administrator shall be subject to the confirmation of the county board."
Section 38.155 (5) (a) and (c), Stats., provides in material part:
"(5) A district shall be administered by a board consisting of 7 members, as follows:
"(a) The members shall include 2 employers, who have power to employ and discharge, 2 employes who do not have power to employ or discharge and 2 additional members.
"* * *
"(c) The board members shall be appointed by thechairmen or other executive officers of the governingbodies of the units of government included in the district acting jointly at a time and place in the district fixed by the board. If the governing bodies of the units initiating the action are all school districts operating high schools the chairmen of the governing bodies shall be the presidents or chairmen of those school district boards comprising the area. If thegoverning bodies of the units initiating the action areall counties, the chairmen of the governing bodies shallbe the chairmen of the county boards comprising thearea. If the governing *Page 259 
bodies of the units initiating the action are all municipalities, the chairmen or executive officers of the governing bodies shall be the presidents or chairmen of the school districts operating high schools in which any area of the new district is located. If the governing bodies of the units initiating the action are a combination of high school districts, counties andmunicipalities, the chairmen or executive officers ofthe governing bodies shall be the chairmen of the countyboards of the counties in which any part of the districtis located. When the board creates districts the board shall designate which governing bodies shall participate in the selection of the board members. Such designation shall be consistent with the intent of this subsection. The board shall give 3 weeks' notice thereof to each governing body * * *."
The special board-appointing group is not referred to as a board, commission or committee. It is a unique group of officials charged with making district board appointments. Although the statute refers to "chairmen or other executive officers of governing bodies," it specifically refers to county board chairmen where counties are involved.
Neither the county board nor county board chairman has power to appoint members of district boards of vocational, technical and adult education, and the provisions of secs. 59.032 (2) (c) and 59.033 (2) (c), Stats., do not, therefore, allow the county executive or county administrator to act in place of the county board chairman. The county board chairman is designated by statute to act for the county on the special group which appoints members of the district board. Appointments are made by such officials acting jointly, and neither the county administrator nor county executive can act in place of the county board chairman.
RWW:RJV